DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System to Determine Business Segments Associated with Merchants”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. fundamental economic practices) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, a process. 
Step 2A (1): Independent claims 1, 8, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. fundamental economic practices) and “A method comprising: obtaining categorized merchant financial documents data representing one or more financial documents associated with one or more categorized merchants, each of the one or more categorized merchants having been identified as conducting business in a respective business segment; processing the categorized merchant financial documents data and generating categorized merchant financial document training data by correlating features of the categorized merchant financial documents data for each of the categorized merchants with the respective business segment associated with each of the categorized merchants; using the categorized merchant financial document training data to train a merchant business segment prediction model to determine business segment probability scores based on merchant financial document data; obtaining uncategorized merchant financial document data representing financial documents associated with an uncategorized merchant, the uncategorized merchant not having been identified as conducting business in a respective business segment; providing the uncategorized merchant financial document data to the trained merchant business segment prediction model; determining, using the merchant business segment prediction model, a probable business segment for the uncategorized merchant; and assigning the determined probable business segment for the uncategorized merchant to the previously uncategorized merchant” (claim 1); A method comprising: obtaining categorized merchant financial documents data representing one or more financial documents associated with one or more categorized merchants, each of - 37 -INTU1811378 the one or more categorized merchants having been identified as conducting business in a respective business segment; processing the categorized merchant financial documents data and generating categorized merchant financial document training data by correlating features of the categorized merchant financial documents data for each of the categorized merchants with the respective business segment associated with each of the categorized merchants; using the categorized merchant financial document training data to train a merchant business segment prediction model to determine business segment probability scores based on merchant financial document data; obtaining subject merchant financial document data representing financial documents associated with a subject merchant, the subject merchant having been previously identified as conducting business in a respective business segment; providing the subject merchant financial document data to the trained merchant business segment prediction model; determining, using the merchant business segment prediction model, a probable business segment for the subject merchant; comparing the determined probable business segment for the subject merchant to the previously identified business segment for the subject merchant; and if the determined probable business segment for the subject merchant and the previously identified business segment for the subject merchant differ by a threshold amount, labeling the subject merchant for further investigation, subjecting the subject merchant to further investigation” (claim 8); A method comprising: obtaining categorized merchant financial documents data representing one or more financial documents associated with one or more categorized merchants, each of the one or more categorized merchants having been identified as conducting business in a respective business segment; processing the categorized merchant financial documents data and generating categorized merchant financial document training data by correlating features of the categorized merchant financial documents data for each of the categorized merchants with the respective business segment associated with each of the categorized merchants; using the categorized merchant financial document training data to train a merchant business segment prediction model to determine business segment probability scores based on merchant financial document data; providing the merchant business segment prediction model for using in determining business segment probability scores based on merchant financial document data” (claim 15). These claims describe a process of classifying/categorizing merchants into business segments (e.g. fundamental economic practice) by processing financial data and using a prediction model (i.e. mental processes). Dependent claims 2-7, 9-14, and 16-20 further describe the classifying/categorizing process, processing of the financial data, and the use of the prediction model. The claimed invention can encompass a human with pen and paper, analyzing and extracting features from merchant financial data and creating a prediction model (i.e. mental processes) to classify/categorize a merchant in a particular business segment (i.e. fundamental economic practice). Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Certain Methods of Organizing Human Activity and subgroup of Fundamental Economic Practices which relates to economy and commerce and Mental Processes which includes observation, evaluations, judgments, and opinions. Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 3-5, 8, 10-11, 15, and 17-19 recite additional elements of a computing system implemented method, machine learning, supervised machine learning, and unsupervised machine learning. These additional elements do not integrate the abstract 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3-5, 8, 10-11, 15, and 17-19 recite additional elements of a computing system implemented method, machine learning, supervised machine learning, and unsupervised machine learning. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brosamer et al. (US 10,949,825 B1).
As per claim 1, A computing system implemented method comprising (Brosamer e.g. Figs. 1, 2, 5, and 6, Techniques and arrangements for industry vertical classification of merchants using merchant signals, based, in part, on data obtained from payment activity (Abstract). The techniques and arrangements are implemented by a computing device (col. 2 lines 9-10).): 
Brosamer teaches obtaining categorized merchant financial documents data representing one or more financial documents associated with one or more categorized merchants, each of the one or more categorized merchants having been identified as conducting business in a respective business segment; (Brosamer e.g. Figs. 1 and 2, The payment processing system can receive reported data and collected data from a POS device of a merchant and/or online merchant interface. The reported data can indicate a selected class for the merchant, a business name of the merchant, a set of items offered by the merchant (e.g. inventory items), and/or a geographical 
Brosamer teaches processing the categorized merchant financial documents data and generating categorized merchant financial document training data by correlating features of the categorized merchant financial documents data for each of the categorized merchants with the respective business segment associated with each of the categorized merchants; (Brosamer e.g. Figs. 1 and 2, The payment processing system can generate training data comprising (a) the stored historical transaction data, (b) and indication, for each historical purchase transaction, of whether the purchase transaction was ultimately determined to be fraudulent; and (c) a classification of a merchant associated with the transaction and/or business (col. 4 lines 46-51). Historical data is analyzed to extract temporal features, location based features, sequential features, and spectral features emitted by the business in the course of their operations (col. 3 lines 58-61).  Training data stored in data 120 and includes itemization data related to items being sold by the merchant or similar merchants, payment events, geospatial, temporal, sequential and spectra data emitted by a business in the course of their operations (Fig. 2 and col. 12 lines 8-17). )
Brosamer teaches using the categorized merchant financial document training data to train a machine learning-based merchant business segment prediction model to determine business segment probability scores based on merchant financial document data; (Brosamer e.g. Figs. 1 and 2, Classification component may train a data model based on a plurality of training data items. The training data includes historical data related to payment activity (i.e. financial data) across all merchants or merchants relevant to the specific merchant (col. 18 lines 15-20). The classification component may utilize a machine learning mechanism (e.g. supervised, unsupervised, semi-supervised learning, etc.) to train the data model (col. 18 lines 23-32). The payment processing system 108 can create clusters based on machine learning models to generate profiles for each merchant. Such profiles or clusters may be several and thus, arranged in order of complexity of payment activity or probability of the cluster being relevant to the merchant. The classification component 118 may determine a score associated with the complexity of the payment activity (i.e. a complexity score) or the relevant of the payment activity to other merchants in one or more clusters (probability score) (col. 12 lines 34-47).)
Brosamer teaches obtaining uncategorized merchant financial document data representing financial documents associated with an uncategorized merchant, the uncategorized merchant not having been identified as conducting business in a respective business segment; (Brosamer e.g. FIG. 5 illustrates a flow diagram of a process 500 for classifying a merchant within a class using data associated with the merchant. At step 502, the process 500 collects data associated with a merchant. The data can include reported data, collected data, and third-party data (i.e. financial documents) (col. 
Brosamer teaches providing the uncategorized merchant financial document data to the trained machine learning-based merchant business segment prediction model; (Brosamer e.g. Merchants are classified into a number of classification by analyzing the information associated with the information with other data, such as historical trends, other merchant data, and so on using statistical models such as predictive and heuristic models (col. 2 lines 41-45).)  
Brosamer teaches determining, using the machine learning-based merchant business segment prediction model, a probable business segment for the uncategorized merchant; and (Brosamer e.g. Fig. 5 step 504 includes determine, based on at least in part on the data (from step 502) and models, one 
Brosamer teaches assigning the determined probable business segment for the uncategorized merchant to the previously uncategorized merchant. (Brosamer e.g. Fig. 5, At step 506, the process 500 classifies the merchant within a class from the at least one class (col. 19 lines 65-66).)
As per claim 8, A computing system implemented method comprising (Brosamer e.g. Figs. 1, 2, 4A, and 4B, Techniques and arrangements for industry vertical classification of merchants using merchant signals, based, in part, on data obtained from payment activity (Abstract). The techniques and arrangements are implemented by a computing device (col. 2 lines 9-10).): 
Brosamer teaches obtaining categorized merchant financial documents data representing one or more financial documents associated with one or more categorized merchants, each of - 37 -INTU1811378 the one or more categorized merchants having been identified as conducting business in a respective business segment; (Brosamer e.g. Figs. 1 and 2, The payment processing system can receive reported data and collected data from a POS device of a merchant and/or online merchant interface. The reported data can indicate a selected class for the merchant, a business name of the merchant, a set of items offered by the merchant (e.g. inventory items), and/or a geographical location of the merchant. The collected data can indicate transactional information for the merchant, such as classes of items acquired by customers from the merchant and payment activity for the merchant (col. 4 lines 27-39). The Examiner 
Brosamer teaches processing the categorized merchant financial documents data and generating categorized merchant financial document training data by correlating features of the categorized merchant financial documents data for each of the categorized merchants with the respective business segment associated with each of the categorized merchants; (Brosamer e.g. Figs. 1 and 2, The payment processing system can generate training data comprising (a) the stored historical transaction data, (b) and indication, for each historical purchase transaction, of whether the purchase transaction was ultimately determined to be fraudulent; and (c) a classification of a merchant associated with the transaction and/or business (col. 4 lines 46-51). Historical data is analyzed to extract temporal features, location based features, sequential features, and spectral features emitted by the business in the course of their operations (col. 3 lines 58-61).  Training data stored in data 120 and includes itemization data related to items being sold by the merchant or similar merchants, payment events, geospatial, temporal, sequential and spectra data emitted by a business in the course of their operations (Fig. 2 and col. 12 lines 8-17).)
Brosamer teaches using the categorized merchant financial document training data to train a machine learning-based merchant business segment prediction model to determine business segment probability scores based on merchant financial document data; (Brosamer e.g. Figs. 1 and 2, Classification component may train a data model based on a plurality of training 
Brosamer teaches obtaining subject merchant financial document data representing financial documents associated with a subject merchant (Brosamer e.g. Figs. 4A-4B illustrate a process for reclassifying a merchant within a new class (col. 17 lines 9-10). Fig. 4A step 408, the process receives reported data (e.g. business name and items offered by the merchant (i.e. inventory)) from the POS merchant device of the merchant or the online merchant interface (cols. 17-18 lines 65-3). At step 410 the process 400 receives collected data (e.g. items acquired by customers and payment activity) from the POS merchant device (col. 18 lines 8-11). The Examiner submits that the reported data and collected data represents the merchant’s financial document data.), the subject merchant having been previously identified as conducting business in a respective business segment (Brosamer e.g. Fig 4A steps 402 and 404; The process 400 classifies the merchant within a first class based at least in part on the selected classification from the merchant (step 402) (col. 17 lines 48-50).; 
Brosamer teaches providing the subject merchant financial document data to the trained machine learning-based merchant business segment prediction model; (Brosamer e.g. Figs. 4A-4B illustrate a process for reclassifying a merchant within a new class (col. 17 lines 9-10). Fig. 4B step 412, the process 400 executes one or more machine learning models or heuristic models on the training data, the reported data and/or the collected data for the merchant (col. 18 lines 39-40).
Brosamer teaches determining, using the machine learning-based merchant business segment prediction model, a probable business segment for the subject merchant; (Brosamer e.g. Figs. 4A-4B, At step 412, the payment processing system can compare the reported data and the collected data for the merchant to the plurality of profiles to identify the second class for the merchant (col. 18 lines 47-50).)
Brosamer teaches comparing the determined probable business segment for the subject merchant to the previously identified business segment for the subject merchant; and (Brosamer e.g. The payment processing system or the POS device of the merchant can collect the data associated with the merchant, generate a business profile for the merchant using the data, compare the data included in the business profile of the merchant to the class profiles, and classify and/or reclassify the merchant based on the comparison (col. 7 lines 39-
Brosamer teaches if the determined probable business segment for the subject merchant and the previously identified business segment for the subject merchant differ by a threshold amount, labeling the subject merchant for further investigation, subjecting the subject merchant to further investigation
As per claim 15, A computing system implemented method comprising (Brosamer e.g. Figs. 1 and 2, Techniques and arrangements for industry vertical classification of merchants using merchant signals, based, in part, on data obtained from payment activity (Abstract). The techniques and arrangements are implemented by a computing device (col. 2 lines 9-10).): 
Brosamer teaches obtaining categorized merchant financial documents data representing one or more financial documents associated with one or more categorized merchants, each of the one or more categorized merchants having been identified as conducting business in a respective business segment; (Brosamer e.g. Figs. 1 and 2, The payment processing system can receive reported data and collected data from a POS device of a merchant and/or online merchant interface. The reported data can indicate a selected class for the merchant, a business name of the merchant, a set of items offered by the merchant (e.g. inventory items), and/or a geographical location of the merchant. The collected data can indicate transactional information for the merchant, such as classes of items acquired by customers from the merchant and payment activity for the merchant (col. 4 lines 27-39). The Examiner submits that the items offered by the merchant and payment activity represents financial documents associated with the merchants.)
Brosamer teaches processing the categorized merchant financial documents data and generating categorized merchant financial document training data by correlating features of the categorized merchant financial documents data for each of the categorized merchants with the respective business segment associated with each of the categorized merchants; (Brosamer e.g. Figs. 1 and 2, The payment processing system can generate training data comprising (a) the stored historical transaction data, (b) and indication, for each historical purchase transaction, of whether the purchase transaction was ultimately determined to be fraudulent; and (c) a classification of a merchant associated with the transaction and/or business (col. 4 lines 46-51). Historical data is analyzed to extract temporal features, location based features, sequential features, and spectral features emitted by the business in the course of their operations (col. 3 lines 58-61).  Training data stored in data 120 and includes itemization data related to items being sold by the merchant or similar merchants, payment events, geospatial, temporal, sequential and spectra data emitted by a business in the course of their operations (Fig. 2 and col. 12 lines 8-17).)
Brosamer teaches using the categorized merchant financial document training data to train a machine learning-based merchant business segment prediction model to determine business segment probability scores based on merchant financial document data; (Brosamer e.g. Figs. 1 and 2, Classification component may train a data model based on a plurality of training data items. The training data includes historical data related to payment activity (i.e. financial data) across all merchants or merchants relevant to the specific merchant (col. 18 lines 15-20). The classification component may utilize a machine learning mechanism (e.g. supervised, unsupervised, semi-supervised learning, etc.) to train the data model (col. 18 lines 23-32). The payment processing system 108 can create clusters based on machine learning models to generate profiles for 
Brosamer teaches providing the machine learning-based merchant business segment prediction model for using in determining business segment probability scores based on merchant financial document data. (Brosamer e.g. Figs. 1 and 2, The classification component may utilize a machine learning mechanism (e.g. supervised, unsupervised, semi-supervised learning, etc.) to train the data model (col. 18 lines 23-32). The classification component may determine a score associated with a merchant’s payment activity (i.e. financial data) vis-à-vis other merchants in various clusters. The classification component 118 may determine a score associated with the complexity of the payment activity (i.e. a complexity score) or the relevant of the payment activity to other merchants in one or more clusters (probability score) (col. 12 lines 41-47).)
As per claims 2, 9, and 16, Brosamer teaches the computing system implemented methods of Claim 1, 8, and 15, wherein the one or more financial documents include one or more financial documents selected from the set of financial documents comprising: invoices generated by the merchants; invoices received by the merchants; estimates provided by the merchants; inventory documents associated with the merchants; revenue documents associated with the merchants; accounting documents associated with the merchants; correspondence documents associated with the merchants; social media postings associated with the merchants; website postings associated with the merchants; domain names associated with the merchants; email addresses associated with the merchants; phone numbers associated with the merchants; and addresses associated with the merchants. (Brosamer e.g. The payment processing system can generate a business profile for the merchant that includes the reported data (e.g. selected class, inventory items, etc.), the collected data (e.g. payment activity such as tips, ticket sizes, etc.), and the third party data (e.g. email address, merchant review, etc.), and use the data included in the business profile to classify the merchant in a class and/or reclassify the merchant to a new class (cols. 4-5 lines 31-3).)
As per claims 3, 10, and 17, Brosamer teaches the computing system implemented methods of Claim 1, 8, and 15 wherein processing the categorized merchant financial documents data to generate categorized merchant financial document training data includes: 
Brosamer teaches processing the categorized financial document data for each categorized merchant to identify and extract financial document feature data representing one or more financial document features and labeling the financial document feature data with the respective business segment data representing the business segment associated with that categorized merchant; and (Brosamer e.g. Historical data is analyzed to extract temporal features, location based features, sequential features, and spectral features emitted by the business in the course of their operations (col. 3 
Brosamer teaches using the extracted financial document feature data and business segment data to train the machine learning-based merchant business segment prediction model to generate a probable business segment score for uncategorized merchant indicating a probability that the uncategorized merchant is conducting business in one or more specific business categories
As per claims 4 and 18, Brosamer teaches the computing system implemented methods of Claims 3 and 15, Brosamer teaches wherein the machine learning-based merchant business segment prediction model is a supervised machine learning-based merchant business segment prediction model (Brosamer e.g. The classification or reclassification can be based on models that execute automation using one or a combination of heuristic statistical models, machine-learning models such as supervised and unsupervised models, and deep learning models (col. 3 lines 27-31).)  The data model may be trained using supervised learning algorithms (e.g. artificial neural networks, Bayesian statistics, support vector machines, decision trees, classifiers, k-nearest neighbor, etc.) (col. 18 lines 25-28).
As per claims 5 and 19, Brosamer teaches the computing system implemented methods of Claims 3 and 15, Brosamer teaches wherein the machine learning-based merchant business segment prediction model is an unsupervised machine learning-based merchant business segment prediction model (Brosamer e.g. The classification or reclassification can be based on models that execute automation using one or a combination of heuristic statistical models, machine-learning models such as supervised and unsupervised models, and deep learning models (col. 3 lines 27-31). The classification component may utilize a machine learning mechanism to train the data model. The data model may be trained using unsupervised learning algorithms (e.g. artificial neural networks, association rule learning, hierarchical clustering, cluster analysis, etc.) (col. 18 lines 23-24 and 28-30).
As per claim 6, Brosamer teaches the computing system implemented method of Claim 3 wherein providing the uncategorized merchant financial document data to the trained machine learning-based merchant business segment prediction model further comprises: 
Brosamer teaches processing the uncategorized merchant financial document data associated with the uncategorized merchant to identify and extract financial document feature data representing one or more financial document features included in the uncategorized merchant financial document data; and (Brosamer e.g. FIG. 5 illustrates a flow diagram of a process 500 for classifying a merchant within a class using data associated with the merchant (col. 18 lines 58-60). At step 502, the process 500 collects data associated with a merchant. The data can include reported data, collected data, and third-party data. In one implementation, the data includes spatio-temporal data and situational features (col. 18 lines 58-67). The reported data can include a selected class for the merchant, a business name of the merchant, a set of items offered by the merchant (e.g. inventory items), and/or a geographical location of the merchant (col. 4 lines 31-34). Collected data can indicate transactional information for the merchant such as classes of items acquired by customers from the merchant and payment activity for the merchant (col. 4 lines 37-49). Third-party data associated with the merchant include email address, merchant reviews, etc. (col. 4 lines 58-65).)
Brosamer teaches providing the financial document feature data to the trained machine learning- based merchant business segment prediction model. (Brosamer e.g. Figs. 6A-6B illustrates a process 600 for obtaining merchant insights and applying in one or more uses cases, for example classifying 
As per claim 11, Brosamer teaches the computing system implemented method of Claim 10 wherein providing the subject merchant financial document data to the trained machine learning-based merchant business segment prediction model further comprises: 
Brosamer teaches processing the subject merchant financial document data associated with the subject merchant to identify and extract financial document feature data representing - 39 -INTU1811378 one or more financial document features included in the subject merchant financial document data; and  (Brosamer e.g. Figs. 4A-4B, Fig. 4A step 408, the process receives reported data (e.g. business name and items offered by the merchant (i.e. inventory)) from the POS merchant device of the merchant or the online merchant interface (cols. 17-18 lines 65-3). At step 410 the process 400 receives collected data (e.g. items acquired by customers and payment activity) from the POS merchant device (col. 18 lines 8-11). The systems and methods analyze information embedded in the payment events (i.e. situational features) such as operating hours, physical location, item type, price range, payment activity, and 
Brosamer teaches providing the financial document feature data to the trained machine learning- based merchant business segment prediction model. (Brosamer e.g. Fig. 4B,  At step 412, the process 400 executes one or more machine learning models or heuristic models on the training data, the reported data and/or the collected data (from steps 408 and 410) for the merchant (col. 18 lines 39-40).)
As per claim 13, Brosamer teaches the computing system implemented method of Claim 8 wherein if the subject merchant is labeled for further investigation, based on the further investigation one or more actions are taken. (Brosamer e.g. Figs. 1-2, The payment processing system can identify one or more merchants that are classified in the wrong class and/or classified in a class that is not beneficial to the merchant. In response, the payment processing system can flag these merchants and either reclassify the merchants to a new class, or provide the merchants with alternative classes for the merchants' selections (col. 7 lines 31-37).)
As per claim 14, Brosamer teaches the computing system implemented method of Claim 13 wherein the one or more actions taken include one or more of: contacting the subject merchant to clarify the discrepancy in business segment assignment; assigning the newly determined business segment to the subject merchant; suspending all subject merchant activity within a data management system used by the subject merchant until the discrepancy in business segment assignment is resolved; sending financial document data associated with the subject merchant to a fraud/criminal activity specialist for analysis; and closing down any accounts within a data management system used by the subject merchant. (Brosamer e.g. Figs. 1-2 and 4A-4B, Figs. 4A-4B illustrates a process for reclassifying a merchant within a new class (col. 1 lines 56-57). The payment processing system can identify one or more merchants that are classified in the wrong class and/or classified in a class that is not beneficial to the merchant. In response, the payment processing system can flag these merchants and either reclassify the merchants to a new class, or provide the merchants with alternative classes for the merchants' selections (col. 7 lines 31-37).)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brosamer et al. (US 10,949,825 B1) in view of Falkenborg et al. (US 2012/0022945 A1).
As per claims 7, 12, and 20, Brosamer teaches the computing system implemented methods of Claims 1, 8, and 15, wherein a business segment is identified by a business segment code associated with a standardized business segment classification system selected from the set of standardized business segment classification systems comprising: the North American Industry Classification System (NAICS); and the Merchant Category Code (MCC) system. 
Brosamer teaches wherein a business segment is identified by a business segment code associated with a standardized business segment classification system selected from the set of standardized business segment classification systems comprising the Merchant Category Code (MCC) system (Brosamer e.g. The systems and methods disclosed analyze information embedded in the payment events. Such analysis and subsequent representation of analyzed information allows rich segmentation of merchants into classes, including but not limited to MCC type classes (col. 2 lines 14-24).) 
Brosamer does not explicitly teach a business segment is identified by a business code selected from the North American Industry Classification System (NAICS).
However, Falkenborg teaches a business segment is identified by a business code selected from the North American Industry Classification System (NAICS) (Falkenborg e.g. Fig. 2, Falkenborg teaches systems, apparatuses and methods configured to use 
  The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Brosamer to include identifying business segments by a business code selected from the North American Industry Classification System (NAICS) as taught by Falkenborg in order to identify customers with misaligned accounts and provide an opportunity for product re-alignment (Falkenborg e.g. [0219]-[0220]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624